DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               REVERSE MORTGAGE SOLUTIONS, INC.,
                          Appellant,

                                      v.

                    MARIE THERESE FRANCOIS,
                            Appellee.

                              No. 4D17-1089

                          [January 11, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE-16-002972.

  David Rosenberg and Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for appellant.

  Michael H. Hirsch of Michael H. Hirsch, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.